DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because the right one of the reference number “501” for the second electrode in Fig. 9 should be recited as --502--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The term “gate conductive layers 125, 126 and 501” on lines 28 and 30 of Page 7, and lines 9, 13, 14, 24, 25 and 30 of Page 8 should be recited as --data conductive layers--, so as to clarify the confusing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 19 and 20, the recitation therein is unclear, confusing and indefinite, because it depended on claim 18, however, claim 18 is directed to the insulation pattern is disposed on the first insulation layer, but claim 19 is directed to the insulation layer is disposed below the first insulation layer and claim 20 is directed to the insulation pattern comprises a first insulation pattern and a second insulation pattern that overlap each other, while disposing the first insulation layer therebetween.  In other words, since the insulation pattern is disposed on the first insulation layer, the insulation layer cannot be disposed below the first insulation layer in-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al (US Pub. No. 2014/0160695 A1).
Regarding claim 1, Figs. 1 and 5 of Jeong et al broadly discloses the display device comprising: a display panel; and a flexible printed circuit board (500) that is connected to the display panel, wherein the display panel comprises: a substrate (100) that includes a display area (DA) including a plurality of pixels (P), and a non-display area (NDA) which is a remaining area of the substrate; an insulation pattern (i.e. the insulating layer 105) that is disposed along one 
Regarding claim 2, the teaching of Jeong et al broadly discloses that the insulation pattern comprises an organic material (see [0044]).
Regarding claim 14, Fig. 5 of Jeong et al broadly discloses that the substrate (100) comprises a first edge and a second edge that face each other (i.e. the left and right edges of the substrate 100), and the insulation pattern (105) extends to the second edge from the first edge  (i.e. the insulation layer 105 extends to the left and right edges of the substrate 100).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US Pub. No. 2015/0255739 A1).
Regarding claim 15, Figs. 4 and 32 of Kim et al broadly discloses the display device (1000) comprising: a substrate (100) that includes a display area (DA) including a plurality of pixels (i.e. the display area include a plurality of pixels; see [0079]) and a non-display area (NDA) which is a remaining area of the substrate (100); an insulation pattern (IP) that is disposed in the non-display area (NDA); a data pad (i.e. the pads 106a or 206a) that is disposed between the display area (DA) and the insulation pattern (IP); and an extension wire (i.e. the wire 106l) that is connected to the data pad (106a) and extends to one edge of the substrate (100), wherein the insulation pattern  (IP) overlaps the extension wire (106l).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub. No. 2015/0255739 A1) in view of Jeong et al (US Pub. No. 2014/0160695 A1).
Regarding claim 16, it is noted that the teaching of Kim et al does not specifically disclose that the insulation pattern comprises an organic material as required.  However, the teaching of Jeong et al broadly discloses that the insulation pattern comprises an organic material (see [0044]).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kim et al with the feature of the insulation pattern comprises an organic material as taught by Jeong et al as both the organic insulator for the display panel.

Allowable Subject Matter
Claims 3-13, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lim (US Pub. No. 2014/0355227 A1) discloses the display device with cover window.
Lee et al (US Pub. No. 2015/0230331 A1) teaches the display device.
Kim et al (US Pub. No. 2017/0013722 A1) discloses the anisotropic conductive film and method for manufacturing the same.
Choi et al (US Pub. No. 2017/0338294 A1) teaches the display device.
Shin et al (US Pat. No. 10,254,578 B2) discloses the liquid crystal display device and method of manufacturing the same.
Kim et al (US Pub. No. 2019/0348487 A1) teaches the display device.

Shin et al (US Pat. No. 10,692,899 B2) teaches the display device and manufacturing the same.
Bae et al (US Pub. No. 2020/0235189 A1) discloses the display device and method of manufacturing the same.
Shin et al (US Pat. No. 10,983,404 B2) teaches the display device.
Shin (US Pat. No. 10,997,939 B2) discloses the display device including g clock line connected to compensator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
 



/JOE H CHENG/
Primary Examiner
Art Unit 2626